DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felten & Guilleaume Energy (DE 4 012 183 A1), cited in the IDS filed 6/15/20, hereinafter Felten.  A full English translation of Felton is attached to this Action.
Felten discloses a power cable joint 14/15’, comprising a cable joint sleeve and an organizer configured to accommodate splices and extra-length portions of first and second optical fibers that are included in respective first and second power cables (Fig 2; [0001], [0012], [0014]), the organizer comprising: 
a tray 9 having a recessed area and configured to shapingly fit to an outer surface of the cable joint sleeve and comprising an upper surface configured to house the splices and the extra-length portions of the first and second optical fibers (Figs 2-5b; [0016]-[0018]); 
a fastener 15” configured to secure the tray to an outer surface of the cable joint sleeve (Fig 2; [0014]); and 
a cover 95 configured to at least partially cover an upper surface of the tray 9 (Fig 4b; [0020]).  
Re. Claim 2, Felten discloses, in a first embodiment, the tray 9 includes a rigid body having a curvature which is substantially equal to a curvature of the outer surface of the cable joint sleeve 14/15’ (Figs 3a-4b; [0016]-[0017]).  
Re. Claim 3, Felten discloses, in a second embodiment, the tray 9 includes a flexible body configured to be deformed to take a curvature of the outer surface of the cable joint sleeve (Figs 5a-5b; [0018]).  
Re. Claim 5, Felten discloses the cover 95 is either a rigid body or a flexible body configured to be deformed to take a curvature of the tray 9 when the tray 9 is fitted to the outer surface of the cable joint sleeve 14/15’ and the cover 95 is arranged over the tray 9 (Fig 4b; [0020]).  
Felten discloses the fastener 15” comprises a double-sided tape ([0014]-[0015]).  
Re. Claim 14, Felten discloses an organizer comprising a tray 9 including a rigid body having a curvature (Figs 3a-4b; [0016]-[0017]).  
Re. Claim 15, Felten discloses an organizer comprising a tray 9 including a flexible body configured to be deformed (Figs 5a-5b; [0018]).  
Re. Claim 16, Felten discloses a method for accommodating extra-length portions of first and second optical fibers and optical fiber splices in a power cable joint, the first and second optical fibers being included in respective first power cable and second power cable (Fig 2; [0001], [0012], [0014]), the method comprising the following acts: 
providing an organizer comprising a tray 9, a cover 13 and a fastener 15”, the tray 9 being configured to shapingly fit to an outer surface of a cable joint sleeve of the power cable joint 14/15’ (Figs 2-5b; [0016]-[0018]); 
fastening the tray 9 on the outer surface by the fastener 15” (Fig 2; [0014]); 
providing the extra-length portions of the first and second optical fibers, from the first and second power cables ([0019]; claim 1); 4International Application No.: PCT/EP2017/080760 International Filing Date: November 29, 2017 
accommodating the extra-length portions of the first optical fiber and the second optical fiber into the tray sequentially ([0019]; claim 1); 
splicing the first and second optical fibers together to generate splices ([0008]); 
accommodating the splices in the tray 9 ([0016]); and 
covering the first and second optical fibers in the tray 9 by the cover 95 (Fig 4b; [0020]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felten. 
Re. Claim 8, Felten discloses the power cable joint as discussed above, wherein the cover 95 is a metallic material ([0020]).
Felten does not disclose an arrangement wherein the cover is made of a transparent polymeric material.  
Transparent polymeric materials are known in the art, and forming the cover of such a material simplifies manufacture by allowing for molding methods to form the cover, while also providing the additional benefit of allowing inspection of the splice tray without removing the cover.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felten and Daoud et al (US 6,259,852 B2).
Re. Claim 11, Felten discloses the power cable joint as discussed above, wherein a single tray is provided.
Felten does not disclose an arrangement comprising more than one organizers arranged onto the cable joint sleeve, wherein the trays of the organizers are arranged onto the outer surface in an array along a circumferential direction of the cable joint sleeve.  
Daoud et al discloses a fiber optic cable cable conduit (col. 2 lines 40-43) comprising a plurality of cable organizers (i.e. splice holders) arranged on the outer surface of the conduit in an array along a circumferential direction of the conduit (Fig 2; col. 2 lines 21-39 and 44-49; col. 3 lines 17-25).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Daoud et al discloses the inclusion of a plurality of cable organizers provides for increased fiber splicing and organization while minimizing the footprint of the device (Daoud et al: col. 1 lines 32-37 and 53-61).
Allowable Subject Matter
Claims 4, 6, 7, 10, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 4, 6, 7, and 10, the prior art does not disclose or reasonably suggest a power cable joint as required by the claims, specifically wherein the first and second sides each having a length shorter than a length of each of the third and fourth sides, in combination with the remaining limitations of the claims.
share the fastener, in combination with the remaining limitations of the claims.  
The most applicable prior art, including Felten and Daoud et al, addressed above, fails to disclose or reasonably suggest the claimed invention.  While Daoud et al discloses the use of a plurality of splice trays on the external surface of a fiber cable conduit, Daoud et al does not suggest using a single fastener to attach the trays to the conduit, and instead each tray is provided with separate fastening means.
Re. Claim 13, the prior art does not disclose or reasonably suggest a power cable joint as required by the claims, specifically wherein the organizers share the cover, in combination with the remaining limitations of the claims.  
The most applicable prior art, including Felten and Daoud et al, addressed above, fails to disclose or reasonably suggest the claimed invention.  While Daoud et al discloses the use of a plurality of splice trays on the external surface of a fiber cable conduit, Daoud et al does not suggest using a cover, much less a singular cover, for the organizers to share.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Griffiths et al (US 8,428,420 B2) disclose an assembly for installing an optical cable comprising a splice tray affixed to the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/3/21